Per Curiam.
The order denying appellant’s petition for writ of habeas corpus is affirmed. The petition was a proeedurally barred, untimely and successive postconviction challenge to his conviction in 1999. See Baker v. State, 878 So.2d 1236, 1241 (Fla. 2004). Appellant’s claim that he was not charged in count one of the indictment is frivolous. This same frivolous claim was rejected by the trial court and affirmed by this court in Case number 4D15-3175. Appellant’s repetition of this frivolous claim is an abuse of process.
Appellant is cautioned that any further frivolous or abusive filing will result in sanctions, such as a bar on pro se filing in this court and referral to prison officials for consideration of disciplinary procedures. See State v. Spencer, 751 So.2d 47 (Fla. 1999); § 944.279(1), Fla. Stat. (2016).

Affirmed.

Ciklin, C.J., Taylor and May, JJ., concur.